DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12-10-2020 have been fully considered.
Applicant’s arguments with respect to the CTBV design are persuasive and the rejection is withdrawn.
Applicant’s arguments with respect to Assefzadeh’s use cases, the examiner submits that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assefzadeh, et. al., U.S. Patent Application Publication Number 2016/0223669, filed September 29, 2014 in view of Mohamadi, U.S. Patent Application Publication Number 2016/0116581, filed March 11, 2013.

As per claims 1 and 14, Assefzadeh discloses a downhole caliper tool for measuring distance between the caliper tool and an interface in a well, the downhole caliper tool comprising:
an impulse radar system comprising a high bandwidth radar the impulse radar system comprising at least one impulse radar unit (Assefzadeh, ¶9) 
configured for: a) transmitting electromagnetic pulses
and c) analyzing  said reflections to determine the distance between the impulse radar system and the interface, wherein the impulse radar system is designed for carrying out at least one distance determination per second (Assefzadeh, ¶46 and 48 where ranging is part of the imaging process).
Assefzadeh fails to disclose a continuous time binary value design and a distance determination per second.
Mohamadi teaches use of continuous binary value designs and multiple measurements per second (¶39).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the measurement limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As per claim 2, Assefzadeh as modified by Mohamadi discloses the downhole caliper tool according to claim 1, wherein the impulse radar system is configured for determining distances to multiple interfaces that are located in the petroleum well behind each other (Assefzadeh, ¶59 where different boundaries are detected).

As per claim 3, Assefzadeh as modified by Mohamadi further discloses the downhole caliper tool according to claim 1, wherein the impulse radar system is configured for determining distances to said multiple interfaces by transmitting electromagnetic pulses having a predefined fixed frequency followed by determining respective distances to each of said respective interfaces by analysing analyzing the reflections within a predetermined time window complying with a predetermined time-of-flight of the electromagnetic pulses wherein the predetermined time-of-flight complies with a predefined distance between the impulse radar system and the respective interface (Assefzadeh, ¶54 and 59 detecting different time of arrivals and ¶72 where the respective interfaces and frequencies are understood).

As per claim 4, Assefzadeh as modified by Mohamadi further discloses the downhole caliper tool according to claim 1,2 or 3, wherein the impulse radar system is configured for determining distances to said multiple interfaces by transmitting electromagnetic pulses having different predefined frequencies followed by determining respective distances to each of said respective interfaces by analysing analyzing the reflections within different predetermined frequency spectrums complying with the predefined frequencies of the electromagnetic pulses, wherein each of said predefined frequencies is selected for a different interface (Assefzadeh, ¶72 where different frequencies are applicable to different interfaces).

As per claim 10, Assefzadeh as modified by Mohamadi further discloses the downhole caliper tool according to claim 1, wherein the electromagnetic pulses are transmitted in radial directions away from the downhole caliper tool (Assefzadeh, Fig. 10B).

As per claim 12, Assefzadeh as modified by Mohamadi further discloses the downhole caliper tool according to claim 1, wherein the measured distances at a certain depth (wd) are calculated back to an actual diameter (Dm) or shape at said depth (Assefzadeh, ¶48).

As per claim 13, Assefzadeh as modified by Mohamadi further discloses the downhole caliper tool according to claim 1, wherein all measurements are logged versus the actual depth (wd), versus time or both (Assefzadeh, Fig. 28A-C where the plot is vs. time).

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assefzadeh and Mohamadi as applied to claim 1 above and further in view of Guner, et. al., U.S. Patent Application Publication Number 2014/0032116, published January 30, 2014.
As per claim 5, Assefzadeh as modified by Mohamadi discloses the tool of claim 1 but fails to explicitly disclose multiple radars around the circumference.
Guner teaches multiple radars around the circumference (Fig. 2).
Assefzadeh does disclose multiple sensors (¶74) and it would have been obvious to a person of ordinary skill in the art at the time of the invention to go around the circumference as it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

As per claim 6, Assefzadeh as modified by Mohamadi and Guner discloses the downhole caliper tool (100) according to any one of the preceding claims claim 1, wherein the impulse radar system (105) comprises a further plurality of further impulse radar units distributed over the length of the downhole caliper tool (100), each impulse radar unit being configured for measuring distance (dl..d4) of respective interfaces (Assefzadeh, ¶74 and Guner, ¶32).

As per claim 7, Assefzadeh as modified by Mohamadi and Guner further discloses the downhole caliper tool (100) according to any one of the preceding claims claim 1, wherein each impulse radar unit comprises one transmitter-receiver for transmitting said electromagnetic pulses (111) and receiving said reflections (Guner, Fig. 5 where each has a transmitter and receiver).

As per claim 8, Assefzadeh as modified by Mohamadi and Guner further discloses the downhole caliper tool (100) according to claim 1, wherein each impulse radar unit comprises a plurality of transmitter-receivers for transmitting said electromagnetic pulses (111) and receiving said reflections (112), each transmitter-receiver being configured for detection of at least one of said interfaces (Guner, Fig. 5).

As per claim 9, Assefzadeh as modified by Mohamadi and Guner further discloses the downhole caliper tool (100) designed to form part of one of a group consisting of: a drill-string (400), a downhole tractor, a wireline downhole tool (100), a slickline downhole tool (100), an MWD tool, a rotary steerable tool, a reamer, a hole opener and mud motor (Guner, ¶22 and 24).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to attach it to a drill string in order to gain the obvious benefit of using it down a well bore as discussed by Assefzadeh.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3646